Cobb, J.
The bill of exceptions in this case having been stricken from the files of this court, in accordance with the opinion reported in 13 Neb., 502, the record is simply here for our examination without such bill.
Where it is sought to present to this court alleged errors occurring at a trial in the district court, a bill of exceptions, settled and signed as required by law, is indispensably necessary. And while in a proper case, upon timely application, this court would by mandamus compel the signing of such a bill by a trial judge, yet no other paper, record, or showing can be made to take its place. There being no error assigned, other than those depending upon the bill of exceptions, the judgment of the district court is affirmed.
Judgment affirmed.